Dissenting Opinion by
Montgomery, J.:
Cases involving custody of children are always difficult and no set rules can be applied in every case, with possibly one exception. That exception is the rule that the child’s welfare is of paramount importance. The welfare of children encompasses their physical, intellectual, moral, spiritual, and emotional well being, as recited in the majority opinion in quoting from Commonwealth ex rel. McNamee v. Jackson, 183 Pa. Superior Ct. 522, 132 A. 2d 396. However, what is best for the child may lead to a difference of opinion.
The lower court seems to emphasize the importance of preserving the family group and concludes that it would be best for the four children if they were maintained together under the mother’s guidance. This conclusion is correct only if the means of maintenance, the environment, and the emotions of the children are conducive to a happy family relationship. Sometimes a large group of children renders their maintenance difficult. In the present case it is not difficult to foresee also that, if this matter is resolved in the way the lower court resolved it, there will be continuing conflicts between the parents. Undoubtedly these will have a harmful effect upon the children. Everything else being equal, serenity and contentment should, in my opinion, determine the outcome of this case.
*200It is apparent from the record that the two boys have a deep affection for their father, which is indicated by their request to the lower court that they be permitted to remain with him. I think that their welfare would be better served if that relationship with their father were to continue.
There is nothing in the record, so far as I have been able to determine, and nothing in the opinion of the lower court that indicates in any way that this father is unfit to maintain his two sons, unable to do so, or disinterested in assuming the responsibility for their maintenance and education. His bizarre actions in the conduct of his case in the lower court, in his efforts to determine the activities of the wife before they separated, and in retrieving the two children after they had been taken by the mother from his home were undoubtedly caused by a suspicion of infidelity on the part of his wife which inflamed his emotions and clouded his judgment. Although his actions are not to be approved, they should be viewed with understanding because there was some justification for his suspicion of an improper relationship between the mother and a man who was employed in their joint business. The lower court stated, “An improper friendship did exist with the employe, but the proof fell short of establishing an adulterous relationship.” A suspicion of infidelity can cause great mental and emotional disturbance leading to strange and abnormal reactions, especially when the suspicion has some basis in fact.
Repeating what I have previously stated, I believe that the welfare of the two children involved in this proceeding, as well as of the two children remaining in the custody of the mother, will be best served by preserving the status of the parties in the manner it existed at the time the lower court heard this case rather than by disturbing it as it did.
*201I would reverse the order of the lower court; and I therefore respectfully dissent from the majority opinion of this Court in affirming it.
Weight, J., joins in this dissent.